Citation Nr: 1430800	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-10 424	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased initial rating for service-connected headaches due to traumatic brain injury (TBI) syndrome, current at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007, for which he received a Combat Action Ribbon and a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  Service connection was granted and an initial rating of 10 percent assigned therein for headaches due to TBI syndrome effective the day following the Veteran's release from active duty.  He appealed this rating.  

Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Louisville, Kentucky.  A hearing was scheduled pursuant to his request for October 2009, but he did not appear for it.  The request accordingly is considered withdrawn.  38 C.F.R. § 20.704(d).  In September 2011, the Board remanded this matter for additional development.  Review of the Veteran's paper and electronic claims files reveals that adjudication now may proceed.  The following determination thus is made based on this review.


FINDING OF FACT

The Veteran's headaches due to TBI syndrome, which are frequent and short-lived, are somewhat prostrating at least around once per month but are not productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no higher, for service-connected headaches due to TBI syndrome have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045(2008); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.21, 4.27, 4.124a, Diagnostic Codes 8045, 8100, 4.130 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

It is determined herein that an increased initial rating of 30 percent is warranted.  The Veteran's representative indicated in February 2008 (see the notice of disagreement) that a 30 percent rating would satisfy the appeal.  If true, the benefit sought thus would be granted in full by this determination.  Any errors made regarding VA's duties to notify and assist the Veteran in substantiating his entitlement to this benefit accordingly would be harmless.  Discussion in this regard therefore would be unnecessary.  In a May 2014 Post-Remand Brief, however, the Veteran's representative argued for an increased initial rating of 50 percent.  Whether or not this determination represents a full grant of the benefit sought is debatable, in other words.  Discussion of the duties to notify and assist would be necessary if not it does not represent a full grant.  This discussion shall be undertaken given the uncertainty involved.

Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how initial ratings and effective dates are assigned if service connection is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  They received a letter in August 2007 concerning the criteria for establishing service connection, the evidence required in that regard, the Veteran's and VA's respective duties for obtaining evidence, and how initial ratings and effective dates generally are assigned.  This was prior to initial adjudication via the January 2008 rating decision.  Service connection, the benefit originally sought, was granted therein.  The purpose of notice thus was fulfilled.  Dingess, 19 Vet. App. at 473.  Even so, the Veteran and his representative were reinformed of how initial ratings and effective dates are assigned via a July 2012 supplemental statement of the case.

VA's duty to assist includes a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA must also provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records regarding the Veteran have been obtained by VA.  VA treatment records also have been obtained by VA, the most recent pursuant to the Board's September 2011 remand.  No private treatment records have been obtained because none have been identified by the Veteran or his representative.  Further, they have not submitted any private treatment records.  VA medical examinations were conducted in December 2007, January 2008, October 2008, with an April 2009 addendum, and October 2011.  The last was as directed by the Board's remand.  To the extent any claims file was not reviewed, the examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran also was interviewed and assessed.  The examinations, in sum, are adequate because this determination is fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, neither the Veteran nor his representative has identified any development necessary for adjudication that has not been undertaken.  The record also does not indicate any necessary development that has not been undertaken.  As such, the Board finds that no further notice or assistance is required.  VA's duties to notify and to assist accordingly have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least the required substantial compliance with the Board's September 2011 remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Analysis

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise (giving the claimant the benefit of the doubt), but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 4.124a addresses neurological and convulsive disorders.  The Veteran's service-connected headaches due to TBI syndrome have been rated pursuant to Diagnostic Code 8045-8100 thereunder.  Hyphenated Diagnostic Codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The Diagnostic Code for the service-connected disability is before the hyphen.  Here, Diagnostic Code 8045 concerned brain disease due to trauma through October 22, 2008, and has concerned residuals of a TBI since October 23, 2008.  The Diagnostic Code for the other disability is after the hyphen.  Here, Diagnostic Code 8100 addresses migraines.  Headaches are rated analogously to migraines.  Migraines indeed are a type of headache.  Dorland's Illustrated Medical Dictionary 1183 (31st ed. 2007).

As noted in the Board's remand, the rating criteria for Diagnostic Code 8045 were revised on October 23, 2008.  It additionally was noted that review under the new version can be requested.  Note (5).  That the new version has been utilized despite there being no such request from the Veteran finally was noted.  The new version of a regulation can be applied only to the period beginning on the effective date of the revision, however, while the old version can be applied even after this date if doing so is more favorable to the claimant.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The effective date of an increased initial rating based on the new version of Diagnostic Code 8045 therefore cannot be earlier than October 23, 2008.  Note (5).  Since the period on appeal here begins the day after the Veteran's release from active duty in June 2007, both the old and new versions must be taken into account.

The old version of Diagnostic Code 8045 calls for associated purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis to be rated under the most appropriate Diagnostic Code(s).  Associated purely subjective complaints such as headaches, dizziness, and insomnia are to be rated at 10 percent, which shall not be combined with any other rating for associated symptoms, under Diagnostic Code 9304.  This Diagnostic Code is for dementia due to head trauma.  A higher rating is not assignable thereunder in the absence of multi-infarct dementia.

There are three main areas of dysfunction to be considered under the new version.  Cognitive impairment is decreased memory, concentration, attention, and executive functions.  Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing non-productive actions.  There also is emotional/behavioral and physical impairment.  Physical impairment includes, but is not limited to, motor and sensory problems whether pain or otherwise of the extremities and face, visual problems, hearing loss and tinnitus, loss of sense of smell and taste, seizures, problems with gait, coordination, and balance, speech and other communication difficulties like aphasia and related disorders as well as dysarthria, neurogenic bladder, neurogenic bowel, cranial nerve problems, autonomic nerve problems, and endocrine problems.

Each physically impairing condition is rated under the most appropriate Diagnostic Code.  When a mental disorder has been diagnosed, it is to be rated under the General Rating Formula for Mental Disorders (General Rating Formula).  When there is no diagnosis, emotional/behavior impairment is rated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (Table).  Cognitive impairment and subjective symptoms also are rated based on the Table.  The exception is that any diagnosed cognitively impairing condition, even if based on such symptoms, is rated under the most appropriate Diagnostic Code.  One example is migraine headaches.  Special monthly compensation (SMC) finally must be considered.  Examples include the loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, and being housebound.  Pyramiding, considering the same symptoms under two or more Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.

The General Rating Formula, found in 38 C.F.R. § 4.130, assigns a 10 rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, while a 50 percent rating requires occupations and social impairment with reduced reliability and productivity.  A 70 percent rating is reserved for occupational and social impairment with deficiencies in most areas.  The maximum 100 percent rating is for total occupational and social impairment.  Symptoms listed for such ratings include chronic sleep impairment and mild memory loss for a 30 percent rating, impairment of short-term and long-term memory for a 50 percent rating, and memory loss for own name, names of close relatives, and own occupation for a 100 percent rating.  The listed symptoms serve only as examples, so it is not required that all, most, or even some be present.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436 (2002).
As per the Table, there are 10 facets of a TBI.  Not every facet has every level of impairment, which are 0, 1, 2, 3, and total.  The maximum rating of 100 percent is assigned if total is the level for one or more facets.  If not, the rating is assigned based on the highest facet.  Level 1 equates with a rating of 10 percent.  Level 2 equates with a rating of 40 percent, while level 3 warrants a 70 percent rating.  The symptoms listed are merely examples.  Note (2).  They need not be present, in other words, before a particular rating is assigned.  Id.  Pyramiding between conditions rated pursuant to the Table and those rated pursuant to another Diagnostic Code is to be avoided.  Note (1).  If symptoms of two or more conditions cannot be separated, only one rating is assigned under whichever source best assesses the impairment due to them.

The 10 facets are consciousness, communication, visual spatial orientation, orientation, motor activity (with an intact motor and sensory system), judgment, social interaction, neurobehavioral effects, subjective symptoms, and finally memory, attention, concentration, and executive functions.  Under the subjective symptoms facet, level 1 is assigned for three or more such symptoms that mildly interfere with work, with instrumental activities of daily living, or with work, family or other close relationships.  Examples include daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Level 2 is assigned for three or more symptoms that moderately interfere with the aforementioned.  Examples include marked fatigability, blurred or double visions, and headaches requiring rest periods during most days.  There is no level 3 or total level.

Under Diagnostic Code 8100, for which the rating criteria have undergone no revision during the period on appeal, a 10 percent rating requires characteristic prostrating attacks averaging one in two months over the last several months.  Characteristic prostrating attacks occurring on an average of once a month over the last several months merits a 30 percent rating.  The maximum rating of 50 percent is reserved for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated earlier that the claim if it sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

In light of the evidence, an increased initial rating for the Veteran's headaches is warranted.  The criteria for an initial rating of 30 percent, but no higher, have been met.  This grant, as discussed above, may satisfy the appeal in full.  To the extent it does not, the criteria for an increased initial rating even higher than 30 percent have not been met.  Diagnostic Code 8045, whether the old version or the new version, specifically cannot be utilized to assign the 30 percent initial rating granted herein or to assign an even higher initial rating of 40 percent, 70 percent, or the maximum 100 percent.  Diagnostic Code 8100 is utilized to assign the 30 percent initial rating granted herein but not to assign the only higher and maximum initial rating thereunder of 50 percent.  

The Veteran is a lay person because there is no indication that he has a medical background.  His reports about his symptoms nevertheless are competent because such is within his personal experience.  Layno v. Brown, 6. Vet. App. 465 (1994).  These reports also are credible.  Indeed, the Veteran's obvious self-interest in gaining financially if the outcome of his appeal is favorable are outweighed by the fact that his reports are plausible as well as consistent both with each other and the other evidence and there is no indication of malingering or bad character.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  He thus competently and credibly has reported having headaches, insomnia, and short-term memory loss associated with TBI syndrome.  He has not reported any other symptoms.

The Veteran thus has not reported associated hemiplegia, motor or sensory problems whether facial nerve paralysis or otherwise, visual problems, loss of his sense of smell or taste, epileptiform or other seizures, speech and other communication difficulties, neurogenic bladder or bowel, cranial or autonomic nerve problems, or endocrine problems.  Neither has his representative.  VA treatment records and the VA medical examinations do not reference these difficulties and problems indicative of physical impairment.  Such would be expected if they existed since the purpose of the both was to assess the Veteran in general or his TBI syndrome in particular.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Often, the findings made rather convey the absence of them.  Rating under the most appropriate Diagnostic Code therefore is not merited for any associated purely neurological disabilities under the old version of Diagnostic Code 8045.  No rating under the most appropriate Diagnostic Code is merited for any physically impairing condition under the new version either.

With respect to a mental disorder, a diagnosis has been made.  Service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), indeed was granted in the January 2008 rating decision.  An initial rating of 30 percent was assigned therein, but this rating was increased to 50 percent pursuant to a March 2008 rating decision of the Louisville RO.  These ratings were pursuant to the General Rating Formula under Diagnostic Code 9411 for PTSD.  The Veteran's symptoms of PTSD, which also are his symptoms of emotional/ behavioral impairment, thus have been accounted for already.  This specifically includes his insomnia and any short-term memory loss.  They cannot be considered again under the Table of the new version of Diagnostic Code 8045 because doing so would be impermissible pyramiding.  

Regarding the Veteran's headaches, a 10 percent rating is the only rating warranted for them as well as all of his other purely subjective complaints under the old version of Diagnostic Code 8045.  There indeed is no indication of multi-infarct dementia, just as there was no indication of difficulties and problems indicative of physical impairment.  The Veteran has been diagnosed with headaches, which constitute a cognitive impairing condition.  It accordingly is not appropriate to assign a rating for them based on the Table of the new version of Diagnostic Code 8045.  Diagnostic Code 8100 rather will be utilized below.  Even if the Table were used, it would be to no avail.  Headaches are assessed under the subjective symptoms facet.  They constitute one such symptom.  Level 2, which requires three or more such symptoms, and a corresponding 40 percent rating thus cannot be assigned.  It follows that no discussion is necessary regarding whether or not there is moderate interference with work, instrumental activities of daily living, or work, family, or other close relationships.  Finally, no other cognitively impairing condition like Meniere's disease has been diagnosed.  

Many facets of the Table of the new version of Diagnostic Code 8045 are inapplicable given the Veteran's lack of symptoms other than insomnia, short-term memory loss, and headaches.  Indeed, no symptoms have been identified in VA treatment records on the VA medical examinations that have not been reported by him.  The consciousness, communication, visual spatial orientation, orientation, motor activity, judgment, social interaction, neurobehavioral effects, and memory, attention, concentration and executive functions facets thus need not be considered.  The consciousness facet additionally need not be considered because the Veteran obviously is conscious.  Further, consideration of the judgment, social interaction, neurobehavioral effects, and memory, attention, concentration, and executive functions facets may be impermissible pyramiding since they substantially overlap with the General Rating Formula.  SMC finally is not applicable.  Once again like with difficulties and problems indicative of physical impairment, there is no indication of loss of use of an extremity, sensory impairment, erectile dysfunction, the need for aid and attendance, or being housebound.  

Turning to Diagnostic Code 8100, neither the VA treatment records nor the VA medical examinations contain any pertinent findings.  No neurological abnormalities indeed were found.  However, the Veteran has competently and credibly reported the following.  He stated that he had headaches several times per week that are improved by over-the-counter medication at the December 2007 VA medical examination.  He described them as frontal, excruciating, aggravated by sound and light, and only somewhat relieved by the medication at the January 2008 VA medical examination.  In April 2008 (see VA Form 9), he noted that his headaches were daily and lasted 15 to 20 minutes.  In a July 2008 VA treatment record, the Veteran characterized his headaches as very severe.  He indicated that they as well as his other TBI syndrome symptoms moderately interfered with his work and other areas of his life.  He described bilateral frontal headaches that start sharp and go to a dull ache, are a five or six out of 10 in terms of pain at their peak, are not correlated with light or noise, occur two to four times per week, and last from 10 to 90 minutes at the October 2008 VA medical examination.  

The Veteran also stated at that time that his response when he took the aforementioned medication at onset was good.  It was determined that there were significant effects on his occupational activities due to headaches.  Specifically, difficulty concentrating and being uncomfortable was highlighted.  It also was determined, however, that the Veteran was capable of moderate physical work and sedentary work.  At the October 2011 VA medical examination, he described his headaches as daily, lasting from 20 to 90 minutes, located in the frontal or occipital area, starting sharp and going to a dull ache, being associated with photophobia and nausea, and not being associated with phonophobia or vomiting.  He stated that the medication helps half the time and that he does not stop working during them but has to slow down and rest.  It was determined that he does not have prostrating attacks.  However, it then was determined that such attacks occur, on average, more frequently than once per month.  It finally was determined that he does not have very frequently and prolonged prostrating attacks.  No significant impact on employment other than that noted by the Veteran was pointed out.

At the outset, it is notable that the Veteran's headaches are frequent and short-lived.  He indeed experiences numerous headaches each week which sometimes last shorter and half an hour and always are over within two hours.  The duration of headaches is not for consideration.  Frequency of headaches is for consideration, but only in how frequently they are prostrating.  Prostration is defined as extreme physical or mental exhaustion or powerlessness.  Dorland's at 1554; Merriam-Webster's Collegiate Dictionary 999 (11th ed. 2003).  The October 2011 VA medical examination is in conflict regarding whether any of the Veteran's headaches are prostrating.  One the one hand, the examiner indicated that he has no prostrating attacks whatsoever.  On the other hand, the examiner indicated that such attacks occur on average of more than once per month.  It is required that this reasonable doubt be resolved in the Veteran's favor.  

The Veteran accordingly had prostrating attacks occurring on average of more than once a month over the last several months, the criteria for an initial rating of 30 percent, in October 2011.  There is no indication that his headaches have changed materially.  As such, this finding applies both prior to and since October 2011.  The Veteran's characterizations of his headaches indeed are relatively similar during the entire period on appeal.  At least at times, they cause him substantial pain.  They also have caused him, at least at times, associated symptoms such as photophobia or being aggravated by light, being aggravated by noise, and nausea.  In combination, his substantial pain and associated symptoms are bound to sometimes result in some amount of exhaustion or powerlessness.  The Veteran indeed indicated that he takes medication for his headaches but that it is not always effective.  He further indicated that he slows down and rests when he has a headache.  It further was indicated that he gets uncomfortable and has difficulty concentrating during them.  

Nevertheless, the Veteran's headaches are not completely prostrating.  He does not have to stop what he is doing and lie down until they pass.  This indeed would make maintaining a job or a school schedule difficult since they are so frequent.  Yet, the VA treatment records and VA medical examinations document that the Veteran has been able to both keep his job as well as go to school, where he has excelled, at the same time.  It is reiterated that his headaches are short-lived instead of prolonged.  Finally, they are not productive of severe economic inadaptability.  The Veteran, once again, is employed.  Reference has not been made to any accommodations being made at his job due to his headaches.  While it appears from the aforementioned sources that he sometimes has worked part-time, this was attributed to his school attendance and not to his headaches.  It was determined that he was capable of both moderate physical and sedentary work, and the need for accommodations in order to do so was not mentioned.   The Veteran, though he experiences some problems, indeed is able to continue working through his headaches.  An initial rating of 50 percent thus is not most nearly approximated.

Consideration has been given to the benefit of the doubt and the assignment of a staged rating in making each finding leading to the determination that an increased initial rating of 30 percent is warranted for the Veteran's service-connected headaches due to TBI syndrome.  As discussed, however, he may not be seeking an even higher initial rating.  The preponderance of the evidence further is against an even higher initial rating even if he is seeking it.  There accordingly is no doubt to resolve to the Veteran's benefit.  A staged initial rating is not warranted because the aforementioned determination applies to the entire period on appeal.  In sum, the Veteran's claim is granted at least in part and perhaps in full.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, an extraschedular rating may be assigned.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  A three step process governs such an assignment.  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  Second, it must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Neither the Veteran nor his representative has contended his service-connected headaches due to TBI syndrome merits an extraschedular rating.  The Board find that this disability is not unusual or exceptional because the schedular rating criteria set forth above reasonably describes it.  These criteria contemplate the manifested symptoms adequately, in other words.  They assign ratings based on the severity of any possible symptoms of a TBI.  Indeed, the rating is based upon the most appropriate Diagnostic Code for diagnosed conditions and otherwise is based upon a comprehensive table.  The most appropriate Diagnostic Code here assigns ratings based on the frequency and duration of headaches as well as the prostration and level of economic inadaptability they cause.  As such, the Veteran's frequent and short-lived headaches that are somewhat prostrating, on average, more than once per month are taken into account-as is their resultant impact, including the need to take medication, slow down, and rest, which does not equate to severe impairment in his ability to earn a wage through working.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors accordingly is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because they do not exist.  Indeed, there is no indication that the Veteran ever, much less frequently, has been hospitalized for headaches.  He denied such at the December 2007 and January 2008 VA medical examinations.  VA treatment records dated thereafter are silent in this regard.  There also is no indication of marked interference with employment beyond that signified by the assigned schedular rating.  Both the VA medical examinations and VA treatment records document that the Veteran has been employed sometimes full-time and sometimes part-time consistently during the period on appeal.  No mention was made of problems at work attributable to headaches.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if either expressly or reasonably raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has contended his service-connected headaches due to TBI syndrome are so severe that they render him unable either to secure or follow a substantially gainful occupation.  Nothing in the VA treatment records or the VA medical examinations reasonably raises the same.  It is reiterated that the Veteran consistently has been employed.  When full-time, his work qualifies as substantially gainful.  It also may be when part-time depending on the wages earned.  Even if it is not, discussed above is that this is not attributable to his headaches but to the Veteran attending school.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


ORDER

An increased initial rating of 30 percent, but no higher, is granted for service-connected headaches due to TBI syndrome.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


